PER CURIAM.
We reverse the trial court’s order denying the defendant’s motion to set aside a default and default judgment. Because the defendant’s motion and supporting affidavits quite clearly established that its neglect in failing to timely respond to the plaintiff’s complaint was excusable under the indistinguishable authority of, for example, North Shore Hospital, Inc. v. Barber, 143 So.2d 849 (Fla.1962); Misty Lake Condominium Association, Inc. v. Schwartz, 432 So.2d 638 (Fla. 3d DCA 1983); Associated Medical Institutions, Inc. v. Imperatori, 338 So.2d 74 (Fla. 3d DCA 1976); and Plotkin v. Deatrick Leasing Co., 267 So.2d 368 (Fla. 3d DCA 1972), and the defendant’s proposed answer and affirmative defenses quite clearly asserted meritorious defenses to the plaintiff’s action, the trial court grossly abused its discretion in entering the appealed orders.
Reversed with directions to vacate the final judgment and default and for further proceedings.